UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4171


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM CHRISTOPHER BUTLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:13-cr-00051-F-1)


Submitted:   November 25, 2014              Decided:   December 19, 2014


Before SHEDD, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Croutharmel, Raleigh, North Carolina, for Appellant.
Thomas   G.  Walker,   United   States  Attorney,  Jennifer   P.
May-Parker, Shailika K. Shah, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William          Butler       was       sentenced      to     twenty            years’

imprisonment          and      a     lifetime         of    supervised          release         for

transporting          child        pornography        in    violation          of    18      U.S.C.

§ 2252(a)(1)         (2012).          On    appeal,        Butler    contends          that     the

district court plainly erred in finding a sufficient factual

basis to accept his guilty plea.                     We affirm.

             Because Butler did not challenge the Fed. R. Crim. P.

11 proceedings in the district court, we review his challenge

for plain error.             United States v. Mastrapa, 509 F.3d 652, 657

(4th    Cir.        2007).         Under    plain      error      review,           Butler     must

demonstrate         that     an    error    (1)      occurred,      (2)    was       plain,     and

(3) affected          his     substantial            rights.         United          States     v.

Henderson, 133 S. Ct. 1121, 1126 (2013).                            Even then, we will

correct the error only if it “seriously affects the fairness,

integrity or public reputation of judicial proceedings.”                                        Id.

(internal quotation marks and alteration omitted).

             Before entering judgment on a guilty plea, a district

court must find a factual basis to support the plea.                                      Fed. R.

Crim.   P.     11(b)(3).            The    factual      basis     may     be    supported        by

anything       in     the     record,      including        the     presentence           report.

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                                     A

mere blanket admission of guilt, in response to a recitation of

the elements of the charged offense, is, without more, not a

                                                 2
sufficient     factual     basis     to    support    a    plea.       See     United

States v. Carr, 271 F.3d 172, 178-81 (4th Cir. 2001).

          We have reviewed the record and find no plain error.

Assuming, without deciding, that Butler's admission at the Rule

11 hearing was insufficient by itself to support a guilty plea,

the   record    as   a   whole,      including       the   presentence       report,

provided ample factual basis for the plea.

          We affirm the district court’s judgment.                     We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in     the    materials    before   this    court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           3